                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                 February 27, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

BOLLINGER AMELIA REPAIR, LLC,§
                             §
         Plaintiff,          §
VS.                          § CIVIL ACTION NO. 2:19-CV-00370
                             §
BOUCHARD TRANSPORTATION CO., §
INC., et al,                 §
                             §
         Defendants.         §

                                         ORDER

       Now pending is plaintiff Bollinger Amelia Repair, LLC’s motion for the

interlocutory sale of the Barge B No. 240 (D.E. 27) under Supplemental Admiralty Rule

E(9)(a)(i)(B), (C).   Defendant Bouchard Transportation Company, Inc., opposes the

motion, contending that: (1) the expense of keeping Barge B No. 240 is not excessive or

disproportionate under Rule E(9)(a)(i)(B); and (2) there has not been an unreasonable

delay in securing release of the property under Rule E(9)(a)(i)(C) where the barge has

only been arrested since December 2019. (D.E. 34).

       For reasons discussed further at the February 26, 2020, hearing on the motion, the

undersigned concludes that, based on precedent, the expense of keeping the barge is not

excessive or disproportionate relative to the value of Plaintiff’s claim or the value of the

barge. See, e.g., La. Int’l Marine, L.L.C. v. Drilling Rig ATLAS CENTURY, No. 2:11-cv-

186, 2011 WL 7637219 at *2-3 (S.D. Texas Nov. 21, 2011). Moreover, the undersigned

concludes that, at this point, there has not been an unreasonable delay in securing the

release of the barge because less than three months have passed since the arrest of the
barge, and defendants are typically given four or more months before a delay is

considered unreasonable. See id. at *3-4. Finally, while the undersigned agrees with

Plaintiff that Defendant’s ongoing legal issues in other districts could be relevant to a

Rule E(9)(a)(i)(C) analysis, Plaintiff was unable to provide any precedent indicating that

those legal issues should accelerate the length of time typically given to defendants to

secure the release of their property.

       Accordingly, the motion (D.E. 27) is DENIED without prejudice to refiling no

sooner than 90 days after the date of this order, or Wednesday, May 27, 2020.

       ORDERED this 27th day of February, 2020.


                                             ___________________________________
                                             Julie K. Hampton
                                             United States Magistrate Judge




                                            2
